                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MISSOURI
                                  EASTERN DIVISION

JOHN AND JANE DOE 6, on their own behalf )
and as Next friends of Minor Doe 6, et al., )
                                            )
               Plaintiffs,                  )
                                            )
       v.                                   )               No. 4:19-CV-2780 NAB
                                            )
ST. LOUIS CHARTER SCHOOL,                   )
                                            )
               Defendant.                   )

                                MEMORANDUM AND ORDER

       This matter is before the Court on Plaintiffs John Doe 6, Jane Doe 6, and Minor Doe 6’s

Motion and Memorandum in Support of Pursuing this Action under Pseudonym. [Doc. 2.]

       Plaintiffs filed this action against Defendant St. Louis Charter School alleging two federal

law claims of deliberate indifference to sexual harassment and hostile environment and failure to

accommodate and/or eliminate hostile environment in violation of Title IX, 20 U.S.C. § 1681,

because Minor Plaintiff was sexually assaulted at school. Plaintiffs also allege that Defendant

discriminated against minor Plaintiff by failing to intervene and protect him from sexual

harassment and discrimination in violation of the Missouri Human Rights Act, Mo. Rev. Stat.

§ 213.000. Plaintiffs would like to proceed with this action using pseudonyms due to the fact that

this case involves the sexual assault of a minor child. They request to remain anonymous to avoid

public ridicule, humiliation, and re-victimization.

       Federal Rule of Civil Procedure 10(a) generally requires parties to a lawsuit to identify

themselves in their respective pleadings. Doe v. Frank, 951 F.2d 320, 322 (11th Cir. 1992) (citing

Southern Methodist Univ. Ass’n of Women Law Students v. Wynne & Jaffe, 599 F.2d 707, 712 (5th

Cir. 1979)). The public has a First Amendment right to access judicial proceedings, and that right
includes the identity of the parties to litigation. Chambliss v. Liberty Life Assur. Co. of Boston,

No. 13-1685 JRT, 2013 WL 5676486 at *2 (D. Minn. Oct. 18, 2013) (citing Luckett v. Beaudet,

21 F. Supp.2d 1029 (D. Minn. 1998)). Indeed, when a plaintiff commences an action in federal

court, he “invites public scrutiny of the dispute and the proceeding.” Id.

       The decision to allow pseudonyms is within a court’s discretion. W.G.A. v. Priority

Pharmacy, Inc., 184 F.R.D. 616, 617 (E.D. Mo. 1999). Neither the Eighth Circuit nor the Supreme

Court has addressed the issue of when a pseudonym may be used; however, many federal courts

of appeal and numerous district courts have reached this issue. Doe v. Haynes, No. 4:18-CV-1930

HEA, 2019 WL 2450813 at *2-4 (E.D. Mo. June 12, 2019); Roe v. St. Louis University, No. 4:08-

CV-1474-JCH, 2009 WL 910738, at *3 (E.D. Mo. Apr. 2, 2009) (citing cases); Doe H.M. v. St.

Louis County, No. 4:07-CV-2116 (CEJ), 2008 WL 151629 (E.D. Mo. Jan. 14, 2008). These courts

have held that a totality-of-the-circumstances balancing test must be used when deciding whether

a party can sue under a pseudonym; in other words, the court must ascertain whether the plaintiff

“has a substantial privacy right which outweighs the customary constitutionally-embedded

presumption of openness in judicial proceedings.” Id. (quoting Frank, 951 F.2d at 323 (internal

quotations and citation omitted)). The courts have identified several factors common to cases in

which a plaintiff has been permitted to proceed under a fictitious name, including (1) where the

plaintiff is challenging government activity; (2) where the plaintiff is required to disclose

information of the utmost intimacy; and (3) where the plaintiff risks criminal prosecution through

the information contained in the pleading. Id. (quoting Doe H.M., 2008 WL 151629 at *1) (citing

Frank, 951 F.2d at 323). See also Chambliss, 2013 WL 5676486 at *2.




                                                 2
       In this case, the allegations of the Complaint include the fact that Minor Doe 6 is a victim

of sexual assault. The Court notes that Federal Rule of Civil Procedure 5.2 and Local Rule 2.17

already require the use of initials when referring to parties that are minors. It is understandable

that a minor victim of sexual assault does not want to be publicly identified either directly or

indirectly through his parents. Therefore, the Court concludes the interest in preserving Plaintiffs’

privacy through the use of pseudonyms outweighs the public interest in ascertaining true identities,

and so Plaintiffs will be allowed to proceed under pseudonyms in this action.

       Accordingly,

       IT IS HEREBY ORDERED that Plaintiffs John Doe 6, Jane Doe 6, and Minor Doe 6’s

Motion and Memorandum in Support of Pursuing this Action under Pseudonym is GRANTED.

[Doc. 2.]




                                                  NANNETTE A. BAKER
                                                  UNITED STATES MAGISTRATE JUDGE

Dated this 8th day of November, 2019.




                                                 3
